Corp., 100 Nev. 207, 209, 678 P.2d 1152, 1153 (1984). Accordingly, we
                 conclude that we lack jurisdiction over this appeal and we
                             ORDER this appeal DISMISSED.




                                          arraguirre



                 Douglas                                   Cherry




                 cc: Chief Judge, The Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Alverson Taylor Mortensen & Sanders
                      Marquis Aurbach Coffing
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                         2